IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                          No. 98-31396
                        Summary Calendar



MACK FORD, ETC; ET AL
                                        Plaintiffs,

MACK FORD, Reverend, THELMA FORD;
NEW BETHANY HOME FOR GIRLS; NEW
BETHANY BAPTIST CHURCH; NEW BETHANY
SCHOOL; NEW BETHANY HOME FOR BOYS;
NEW BETHANY BAPTIST SCHOOL,

                                        Plaintiffs-Appellants,

versus

STATE OF LOUISIANA, ETC.; ET AL,

                                        Defendants,


STATE OF LOUISIANA, on behalf of
Louisiana Department of Social
Services, on behalf of Louisiana
State Fire Marshal; JAMES MYERS,
Fire Inspector, individually & in
his official capacity; MICHAEL
CAMMAROSANO, Fire Inspector,
individually & in his official
capacity; VICKY HAYNES, social
worker, individually & in her
official capacity; DENISE FAIR,
social worker, individually & in her
official capacity; V.J. BELLA, State
Fire Marshal, individually & in his
official capacity; MADLYN BAGNERIS,
Secretary of Louisiana Department of
Social Services, individually & in
her official capacity,

                                        Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 96-CV-2065
                       --------------------
                          No. 98-31396
                               -2-


                       September 23, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The plaintiffs appeal from a grant of summary judgment to

the defendants in this 42 U.S.C. § 1983 case.   The appellants

contend that the appellees acted out of retaliatory motives when

the appellees investigated alleged child safety and fire safety

violations at the New Bethany Home.   However, the appellants have

failed to produce evidence from which a reasonable jury could

conclude that the appellees so acted.    See Bodenheimer v. PPG

Indus., 5 F.3d 955, 956 (5th Cir. 1993).    The district court thus

did not err in granting summary judgment to the appellees.

AFFIRMED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.